DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/10/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/10/2021 listed below have been reconsidered as indicated:
a)	The objection of claim 149 is withdrawn in view of the amendments to the claim.

b)	The objection to the abstract is withdrawn in view of the new abstract.

c)	The rejections of claim(s) 149, 150, 151, 154, 156,169, 170 and 172 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Li (US 2007/0161029 A1) are withdrawn as they do not address the amendments to the claims.

d)	The rejections of: claim(s) 149-151, 154-155, 157 and 169-172 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Glezer (US 2014/0274775 A1); claims 149, 152-153 and 156 under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1); claims 149, 173-176 and 178-179 under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1) in view of Gibbings (US 2011/0177054 A1); and claims 149 and 173-177 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezer (US 2014/0274775 A1) in view of Fais (WO 2009/092386 A2) are withdrawn in view of the Remarks (p. 13-14).

e)	The rejections of claims 149-151, 154-157 and 169-172 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,777,338 B2 and claims 173-179 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,777,338 B2 in view of Gibbings (US 2011/0177054 A1) and/or Fais (WO 2009/092386 A2) are withdrawn in view of the amendments to the claims.



It is noted that Glezer (US 2019/0011441 A1) is a publication of US application 16/136,498. The ‘498 application is a divisional of US application 14/208,040, which was published as US 2014/0274775 A1. As noted above rejections over the ‘775 reference have been withdrawn and the withdrawal is based on the application of the exception under 102(b)(2)(C). Because the exception applies to the ‘775 reference it also applies to the ‘441 reference based on the divisional relationship of the underlining applications.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
Applicant previously elected Group II, claims 149-157, in the reply filed on 4/6/2021 is acknowledged. 
New claims 180-200 are included with the elected invention.

Drawings
The Remarks state a substitute specification was provided that includes the sequence identifiers in the brief description of the Figures (p. 10).
The marked-up copy of the specification is not improperly annotated. There is a page icon over the first word under the heading “Brief Description of the Figures” in both the marked up and clean copies of the specification. The specifications filed on 8/10/2021 

The drawings are objected to because Figures 4(a), 4(b), 4(c), and 11(a) include sequences without identifying in the figures or in the brief description of the drawings which SEQ ID NOs are assigned to the sequences.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
While the grayscale scans of the figures may be difficult to read, legible copies of the figures are available via PAIR using the Supplemental Content tab.



Nucleotide and/or Amino Acid Sequence Disclosures
	The specifications filed on 8/10/2021 have not been entered as described above. For this reason, the nucleotide sequence disclosure issue has been maintained. The 8/10/2021 did provide a supplemental Sequence Listing that has been accepted.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency #1 - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
	Figures 4(a), 4(b), 4(c) and 11(a) include sequences that are not identified with a SEQ ID NO, either in the figure or in the brief description of the figures.

	Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	
Specification
The specification filed on 8/10/2021 is objected to and has not been entered. Copies of the specification reviewed by the Examiner and stamped as “Do not enter” are included with this Office action.
The specifications filed on 8/10/2021 have not been entered because of an icon over the first word under the heading “Brief Description of the Figures”. For this reason, objection to the specification has been maintained.

The disclosure is objected to because of the following informalities: the specification use the term “SEQ ID No.” rather than “SEQ ID NO:”.  
Appropriate correction is required.

SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Assay Methods”; however, the present claims are drawn to kits and not methods.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 149-155, 157 and 169-200  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 149, the claim describes the nucleic acid probe linked to the detection reagent based on its properties and/or functionality. In particular, the claim states the nucleic acid probe “is capable of being extended to form an extended sequence comprising an anchoring oligonucleotide complement” that is complementary to the anchoring oligonucleotide that comprises surface. It is unclear what, if any, structural relationship exists between the nucleic acid probe and the anchoring oligonucleotide which is imposed based upon the functional language and/or properties afforded to the nucleic acid probe.
The extended sequence comprising an anchoring oligonucleotide complement is not a structural limitation of the claimed kit as it is only described in the description of the nucleic acid probe’s properties and/or functionality. It is unclear if another element, such as a template nucleic acid, is required by the claim in order to enable the functionality and/or properties of the nucleic acid probe.
Furthermore, because an element not required by the claim, i.e. extended sequence, limits an element required by the claim, i.e. nucleic acid probe, it is unclear what the scope of the claim. The scope is unclear because it is unclear what the relationship is between the nucleic acid probe, the extended sequence and the anchoring oligonucleotide.

Regarding new claim 180, the claim further describes the extended sequence, which as noted above is not a structural element of the claimed kit. The structure of the extended sequence is used to limit the structure of the required labeled probe. It is unclear what, if any, structural relationship exists between the nucleic acid probe and the labeled probe which is imposed based upon the functional language or properties afforded to the nucleic acid probe.
The extended sequence comprising a detection sequence is not a structural limitation of the claimed kit as it is only described in the description of the nucleic acid probe’s and labeled probe’s properties and/or functionality. It is unclear if another element, such as a template nucleic acid, is required by the claim in order to enable the functionality and/or properties of the labeled probe.
Regarding new claim 181, the claim describes the nucleic acid probe linked to the detection reagent based on its properties and/or functionality. In particular, the claim states the nucleic acid probe “is capable of being extended to form an extended sequence comprising an anchoring oligonucleotide complement” that is complementary to the anchoring oligonucleotide that comprises the surface. It is unclear what, if any, structural relationship exists between the nucleic acid probe and the anchoring oligonucleotide which is imposed based upon the functional language or properties afforded to the nucleic acid probe.
The extended sequence comprising an anchoring oligonucleotide complement is not a structural limitation of the claimed kit as it is only described in the description of 
Furthermore, because an element not required by the claim, i.e. extended sequence, limits an element required by the claim, i.e. nucleic acid probe, it is unclear what the scope of the claim is. The scope is unclear because it is unclear what the relationship is between the nucleic acid probe, the extended sequence and the anchoring oligonucleotide.
Claims 182-200 depend from claim 181 and are rejected for the same reason.
Regarding new claim 200, the claim further describes the extended sequence, which as noted above is not a structural element of the claimed kit. The structure of the extended sequence is used to limit the structure of the required labeled probe. It is unclear what, if any, structural relationship exists between the nucleic acid probe and the labeled probe which is imposed based upon the functional language or properties afforded to the nucleic acid probe.
The extended sequence comprising an anchoring oligonucleotide complement is not a structural limitation of the claimed kit as it is only described in the description of the nucleic acid probe’s properties and/or functionality. It is unclear if another element, such as a template nucleic acid, is required by the claim in order to enable the functionality and/or properties of the labeled probe.
Furthermore, because an element not required, i.e. extended sequence, by the claim limits an element required by the claim, i.e. labeled probe, it is unclear what the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 149-151, 154-155, 169-172, 180-184, 187-188, 190-192 and 200 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nadeau (US 20050009050 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 149, in Figure 3L, Nadeau teaches a surface in the form of a “support” comprising a capture reagent in the form of Ab1 and an anchoring reagent comprising an anchoring oligonucleotide in the form of P2.

“Nucleic acid probe” P1 is capable of being extended to form an extended sequence comprising an oligonucleotide that is complementary to “anchoring oligonucleotide” P2. Thus, Nadeau teaches P1 is capable of forming the claimed “anchoring oligonucleotide complement” that is complementary to the “anchoring oligonucleotide” P2.
One would readily appreciate that the above structures are in one or more containers or compartments.
See also, paragraphs 51 and 104.
Regarding claim 150, Nadeau teaches the surface comprises a particle (para. 104).
Regarding claim 151, Nadeau teaches the surface comprises the wall of a well of microwell plate (para. 104).
Regarding claims 154 and 155, Nadeau teaches Ab1 and P2 are located on the same binding domain as they are attached to the support via the same linker that connects Ab1 to the support (Fig. 3L). The ordinary artisan would recognize that a plurality of linkers would be on the support such that a plurality of Ab1 and P2 would be immobilized on the support at the distinct binding domain of each linker.
Regarding claims 169, 170 and 171, Nadeau teaches the capture reagent and the detection reagent are an antibody (Fig. 3L).
Regarding claim 172, Nadeau further teaches the above structures are included with a polymerase or dNTP (Fig. 3L).
Regarding claim 180, Nadeau teaches it was known to use labeled probes for the detection of amplification products (para. 94). In order to detection amplification products with labeled probes, the amplification product or extended sequence would need to comprise a sequence for the labeled probe to hybridize.
Regarding claim 181, in Figure 3L, Nadeau teaches a capture reagent in the form of Ab1 and an anchoring reagent comprising an anchoring oligonucleotide in the form of P2.
Nadeau further teaches a detection reagent in the form of Ab2 that is linked to a nucleic acid probe P1.
“Nucleic acid probe” P1 is capable of being extended to form an extended sequence comprising an oligonucleotide that is complementary to “anchoring oligonucleotide” P2. Thus, Nadeau teaches P1 is capable of forming the claimed “anchoring oligonucleotide complement” that is complementary to the “anchoring oligonucleotide” P2.
One would readily appreciate that the above structures are in one or more containers or compartments.
See also, paragraphs 51 and 104.
Regarding claim 182, Nadeau teaches the above noted structures are capable of being immobilized on a surface (Fig. 3L and paras. 51 and 104).
Regarding claim 183, Nadeau teaches the surface comprises a particle (para. 104).
Regarding claim 184, Nadeau teaches the surface comprises the wall of a well of microwell plate (para. 104).
Regarding claims 187 and 188, Nadeau teaches Ab1 and P2 are located on the same binding domain as they are attached to the support via the same linker that connects Ab1 to the support (Fig. 3L). The ordinary artisan would recognize that a plurality of linkers would be on the support such that a plurality of Ab1 and P2 would be immobilized on the support at the distinct binding domain of each linker.
Regarding claims 190 and 191, Nadeau teaches the capture reagent and the detection reagent is an antibody (Fig. 3L).
Regarding claim 192, Nadeau further teaches the above structures are included with a polymerase or dNTP (Fig. 3L).
Regarding claim 200, Nadeau teaches it was known to use labeled probes for the detection of amplification products (para. 94). In order to detection amplification products with labeled probes, the amplification product or extended sequence would need to comprise a sequence for the labeled probe to hybridize.

Claim(s) 149-155, 157, 169-172, 180-192 and 200 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Aghvanyan (US 2014/0272939 A1; naming another inventor with an effective filing date of 3/13/2013; cited on the 9/9/2019 IDS).
Regarding claim 149, in Fig. 2(a), Aghvanyan teaches a surface 201 comprising capture reagent 202 and anchoring reagent 203, which includes an oligonucleotide sequence (para. 8).
Aghvanyan further teaches a detection reagent 204 or 206 that is linked to a nucleic acid probe in the form of a proximity probe 205 or 207.

Regarding claims 150 and 151, Aghvanyan teaches the surface can comprise a particle or a well (para. 13).
Regarding claims 152, 153, 154 and 155, Aghvanyan teaches the surface as a plurality of binding domains and the capture reagent and anchoring reagent may be on the same or distinct binding domains (para. 13).
Regarding claim 157, Aghvanyan teaches the surface comprises an electrode (para. 13).
Regarding claims 169-171, Aghvanyan teaches the capture reagent and the detection reagents may be antibodies (para. 16).
Regarding claim 172, Aghvanyan further teaches dNTPs (para. 232).
Regarding claim 180, Aghvanyan teaches a labeled probe with a detectable label that is able to hybridize with the extended sequence (Fig. 2a).
Regarding claim 181, in Fig. 2(a), Aghvanyan teaches a capture reagent 202 and anchoring reagent 203, which includes an oligonucleotide sequence (para. 8).
Aghvanyan further teaches a detection reagent 204 or 206 that is linked to a nucleic acid probe in the form of a proximity probe 205 or 207.
The proximity probe is capable of being extended to form an extended sequence comprising an anchoring oligonucleotide complement that is complementary to and hybridizes to the anchoring reagent 203.
Regarding claim 182, Aghvanyan further teaches a surface is able have the capture reagent and the anchoring reagent immobilized on it (Fig. 2a).
Regarding claims 183 and 184, Aghvanyan teaches the surface can comprise a particle or a well (para. 13).
Regarding claims 185, 186, 187 and 188, Aghvanyan teaches the surface as a plurality of binding domains and the capture reagent and anchoring reagent may be on the same or distinct binding domains (para. 13).
Regarding claim 189, Aghvanyan teaches the surface comprises an electrode (para. 13).
Regarding claims 190-191, Aghvanyan teaches the capture reagent and the detection reagents may be antibodies (para. 16).
Regarding claim 192, Aghvanyan further teaches dNTPs (para. 232).
Regarding claim 200, Aghvanyan teaches a labeled probe with a detectable label that is able to hybridize with the extended sequence (Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 149, 173-176, 178-179, 181, 193-196 and 198-199 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 20050009050 A1) in view of Gibbings (US 2011/0177054 A1; previously cited).
The following are new rejections necessitated by the amendments to the claims.
It is noted that claims 149 and 181 are anticipated by Nadeau. The claim is also rendered obvious as encompassing the embodiments of claims 173-176, 178-179, 193-196 and 198-199.
Regarding claims 149, 173-176, 178-179, 181, 193-196 and 198-199, in Figure 3L, Nadeau teaches a surface in the form of a “support” comprising a capture reagent in 
Nadeau further teaches a detection reagent in the form of Ab2 that is linked to a nucleic acid probe P1.
“Nucleic acid probe” P1 is capable of being extended to form an extended sequence comprising an oligonucleotide that is complementary to “anchoring oligonucleotide” P2. Thus, Nadeau teaches P1 is capable of forming the claimed “anchoring oligonucleotide complement” that is complementary to the “anchoring oligonucleotide” P2.
One would readily appreciate that the above structures are in one or more containers or compartments.
See also, paragraphs 51 and 104.
While Nadeau teaches the above kits, Nadeau does not specifically teach the reagents bind to exosomes as the analyte of interest (claims 173 and 193) or the elements of 174-176, 178-179, 193-196 and 198-199.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claims 176 and 196 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179 and 198-199.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of Nadeau by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple .

Claims 149, 173-177, 181 and 193-197 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (US 20050009050 A1) in view of Fais (WO 2009/092386 A2; previously cited).
It is noted that claims 149 and 181 are anticipated by Nadeau. The claim is also rendered obvious as encompassing the embodiments of claims 173-177.
Regarding claims 149, 173-177, 181 and 193-197, in Figure 3L, Nadeau teaches a surface in the form of a “support” comprising a capture reagent in the form of Ab1 and an anchoring reagent comprising an anchoring oligonucleotide in the form of P2.
Nadeau further teaches a detection reagent in the form of Ab2 that is linked to a nucleic acid probe P1.
“Nucleic acid probe” P1 is capable of being extended to form an extended sequence comprising an oligonucleotide that is complementary to “anchoring oligonucleotide” P2. Thus, Nadeau teaches P1 is capable of forming the claimed “anchoring oligonucleotide complement” that is complementary to the “anchoring oligonucleotide” P2.

See also, paragraphs 51 and 104.
While Nadeau teaches the above kits, Nadeau does not specifically teach the reagents bind to exosomes as the analyte of interest (claims 173 and 193) or the elements of 174-177 and 193-197.
However, Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claims 176 and 196 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of Nadeau by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Claims 149, 173-176, 178-179, 181, 193-196 and 198-199 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghvanyan (US 2014/0272939 A1; naming another inventor with an effective filing date of 3/13/2013; cited on the 9/9/2019 IDS) in view of Gibbings (US 2011/0177054 A1; previously cited).
It is noted that claims 149 and 181 are anticipated by Aghvanyan. The claims are also rendered obvious as encompassing the embodiments of claims 173-176, 178-179, 193-196 and 198-199
Regarding claims 149, 173-176, 178-179, 181, 193-196 and 198-199, in Fig. 2(a), Aghvanyan teaches a surface 201 comprising capture reagent 202 and anchoring reagent 203, which includes an oligonucleotide sequence (para. 8).
Aghvanyan further teaches a detection reagent 204 or 206 that is linked to a nucleic acid probe in the form of a proximity probe 205 or 207.
The proximity probe is capable of being extended to form an extended sequence comprising an anchoring oligonucleotide complement that is complementary to and hybridizes to the anchoring reagent 203.
While Aghvanyan teaches the above kits, Aghvanyan does not specifically teach the reagents bind to exosomes as the analyte of interest (claims 173 and 193) or the elements of claims 174-176, 178-179, 193-196 and 198-199.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claims 176 and 196 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179 and 198-199.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of Aghvanyan by incorporating the antibodies and analyte binding reagents .

Claims 149 and 173-177, 181 and 193-197  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghvanyan (US 2014/0272939 A1; naming another inventor with an effective filing date of 3/13/2013; cited on the 9/9/2019 IDS) in view of Fais (WO 2009/092386 A2; previously cited).
It is noted that claims 149 and 181 are anticipated by Aghvanyan. The claims are also rendered obvious as encompassing the embodiments of claims 173-177 and 193-197.
Regarding claims 149, 173-177, 181 and 193-197, in Fig. 2(a), Aghvanyan teaches a surface 201 comprising capture reagent 202 and anchoring reagent 203, which includes an oligonucleotide sequence (para. 8).
Aghvanyan further teaches a detection reagent 204 or 206 that is linked to a nucleic acid probe in the form of a proximity probe 205 or 207.
The proximity probe is capable of being extended to form an extended sequence comprising an anchoring oligonucleotide complement that is complementary to and hybridizes to the anchoring reagent 203.

However, Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claims 176 and 196 and tumor markers that are disease-specific (p. 1, 7 and 8).
It would have been prima facie obvious to the ordinary artisan to have modified the kits of Aghvanyan by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 149-155, 157, 169-172, 181-186, 189 and 190-192 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2.
The following rejections have been maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of ‘510 patent.

Claims 149, 152, 154, 172, 181-182, 185, 187 and 192 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2.
The following rejections have been maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of ‘015 patent.

Claims 173-179 and 193-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,618,510 B2 in view of Gibbings (US 2011/0177054 A1; previously cited) and/or Fais (WO 2009/092386 A2; previously cited).

The ‘338 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘510 patent by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to proteinaceous antigen from tumor cells (para. 6) and carry miRNA or siRNA activity from one cell to another (para. 9), demonstrating the importance of detecting and analyzing exosomes.
Fais teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them, including assays in which multiple different targets are bound by antibodies (Fig. 1A). The components include markers such as CD63 and CD81 (p. 1) as encompassed claim 176 and tumor markers that are disease-specific (p. 1, 7 and 8).
.

Claims 150-151, 153, 155, 157, 169-171, 183-184, 186, 189 and 190-191 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2 in view of Aghvanyan (US 2014/0272939 A1; naming another inventor with an effective filing date of 3/13/2013; cited on the 9/9/2019 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because as described above.
The ‘015 claims do not specifically require the elements of claims 150-151, 153, 155, 157 and 169-171.
However, Aghvanyan teaches a kit that is similar to the kit of the ‘015 claims.
Aghvanyan teaches the elements of claims 150-151, 153, 155, 157, 169-171, 183-184, 186, 189 and 190-191 as noted above. The elements are obvious variants or modification of the ‘015 claims.

s 173-179 and 193-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,114,015 B2 in view of Gibbings (US 2011/0177054 A1; previously cited) and/or Fais (WO 2009/092386 A2; previously cited).
Although the claims at issue are not identical, they are not patentably distinct from each other because as describe above.
The ‘015 claims do not specifically require the reagents bind to exosomes as the analyte of interest (claim 173) or the elements of 174-179.
However, Gibbings teaches that exosomes or vesicles were well-known in the field as well as reagents for isolating and studying components of them. The components include markers such as CD63 and Tsq101 (para. 33 and 56 and 57) as encompassed claim 176 and GW182 bound to miRNA and Ago2/Argonaute-2 (para. 166 and 264) as encompassed by claims 178-179.
It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Gibbings. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, Tsq101, GW182 and Argonaute-2. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to proteinaceous antigen from tumor cells (para. 6) and carry miRNA or siRNA activity from one cell to another (para. 9), demonstrating the importance of detecting and analyzing exosomes.

It would have been prima facie obvious to the ordinary artisan to have modified the kits of the ‘015 patent by incorporating the antibodies and analyte binding reagents described by Fais. For example, one would be motivated to utilize multiple detection reagents that target different well-known components of exosomes, such as CD63, CD81 or tumor specific markers. One would have been motivated to utilize antibodies and analyte binding reagents targeting exosomes because they are known to be released dramatically higher by tumor cells than normal cells and carry tumor markers (p. 1), demonstrating the importance of detecting and analyzing exosomes.

Response to the traversal of the double patenting rejections
	The Remarks request to defer addressing the remaining nonstatutory double patenting rejection over the ‘510 and ‘015 patents until the remaining rejections have been withdrawn.
	The claims remain rejected under non-statutory double patenting rejections for the reasons provided above.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634